Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-12 are presented for examination.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. “Link means for communication” of claim 9 are interpreted to cover a radio as in Fig. 4
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “inertial measurement unit” in claims 1-12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The inertial measurement unit is interpreted to be a processor with an accelerometer as in Fig. 4.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

              Referring to claims 1-4, claim 1 recites the limitation "the output" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner interprets as an output. Claims 2-4 depend from claim 1, therefore, they are rejected for the same reasons.
              Referring to claims 2-4, claim 2 recites the limitation "the user" in line 5.  There is insufficient antecedent basis for this limitation in the claim. Examiner interprets as a user. Claims 3-4 depend from claim 2, therefore, they are rejected for the same reasons.
              Referring to claims 5-8, claim 5 recites the limitations "the ", “the gain”, “the receiver”, and “the microphone” in lines 3, 4, and 5.  There is insufficient antecedent basis for these limitations in the claim. Examiner interprets as an ear, a gain, a receiver, and a microphone, respectively. Claims 6-8 depend from claim 5, therefore, they are rejected for the same reasons.
              Referring to claim 6, claim 6 recites the limitation "the " in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. Examiner interprets as a normal use attitude. 
              Referring to claim 7, claim 7 recites the limitation "3 g" in line 3, but “g”, an abbreviation, is not defined.  
              Referring to claim 8, claim 8 recites the limitation "6 rad/s" in line 3, but “rad” and “s”, both abbreviations, are not defined.  
              Referring to claim 9, claim 9 recites the limitations "the ", “the motions”, “they”, and “the normal use position” in lines 5, 8, 8, and 8-9, respectively.  There is insufficient antecedent basis for these limitations in the claim. Examiner interprets as an exchange, motions, the hearing aids, and a normal use position, respectively.
              Referring to claims 10-12, claim 10 recites the limitation "the " and “the output” in lines 2 and 3, respectively.  There is insufficient antecedent basis for these limitations in the claim. Examiner interprets as a hearing aid housing of a hearing aid and an output. Claims 11-12 depend from claim 10, therefore, they are rejected for the same reasons.
              Referring to claim 11, claim 11 recites the limitation "the " and “the user” in multiple places.  There is insufficient antecedent basis for these limitations in the claim. Examiner interprets as if claim 10 recites a hearing aid and a user, respectively.
              Referring to claim 12, claim 12 recites the limitation "the ", “the user”, “the ear”, “the affirmative”, and “the hearing aid output in lines 1, 2, and 3.  There is insufficient antecedent basis for these limitations in the claim. Examiner interprets as if claim 10 recites a hearing aid, an ear, an affirmative, and a hearing aid output, respectively.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Samuels US Publication No. 20120300965 (from IDS).

              Referring to claim 1, Samuels teaches a hearing aid comprising a housing, a processor and an inertial measurement unit, wherein the processor is adapted to utilize the output from the inertial measurement unit to derive information about at least one of motion, tilt, and posture (para 0004: “a hearing instrument has a plurality of electronic components within a body, and an inertial sensor mechanically coupled with the body. The inertial sensor is configured to monitor the motion of the body and generate a movement signal representative of the body motion. A controller operatively coupled with the inertial sensor controls power usage by at least one or more of the electronic components as a function of the movement signal.”).
              Referring to claim 2, Samuels teaches the hearing aid is adapted to operate in a normal mode and a power-down mode, where the hearing aid in power-down mode operates the inertial measurement unit and circuitry to process information from the inertial measurement unit, and wherein the processor is adapted to utilize information about motion to establish whether the user is or is not wearing the hearing aid, to respond to establishing that the user is not wearing the hearing aid by entering the power-down mode, and to respond to establishing that the user is wearing the hearing aid by entering normal mode (paras 0052, 0055).
              Referring to claim 3, Samuels teaches the processor is adapted to establish whether the user is or is not wearing the hearing aid by checking whether the hearing aid is lying down on one side (para 0052).
              Referring to claim 4, Samuels teaches the circuitry to process information is divided into subsections which can be selectively powered down, and wherein the circuitry to process information from the inertial measurement unit is placed in a subsection of the processor adapted to remain powered while other subsections can be turned off (para 0054).

Claim(s) 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by van Halteren et al. US Publication No. 20130195295 (from IDS).

              Referring to claim 5, van Halteren et al.  teaches a hearing aid comprising a processor (para 0018: “a signal processor of the hearing aid”) and an inertial measurement unit (Fig. 1: accelerometer 102), wherein the inertial measurement unit is adapted to determine whether the hearing aid is in a phase of being removed, inserted or otherwise not being placed in the ear, in order that the processor can act to suppress the gain, turn down the receiver, or turn down the microphone to prevent a howling effect (para 0009: “a hearing aid comprising a first sensor for sensing a first parameter indicative for a use situation of the hearing aid, wherein the hearing aid is adapted to change into a high power mode or a low power mode in response to the a first control signal from the first sensor”; para 0012: “the term `use situation` shall be understood as a situation relating the specific use of the hearing aid. Examples are insertion of the hearing aid into the auditory canal of a user, presence of the hearing aid in the auditory canal, removal of the hearing aid from the auditory canal, handling of the hearing aid by the user and storage of the hearing aid (e.g., on a table)”; para 0074: “The hearings aid of embodiment A may be adapted to change into the sleep mode or to power off when the hearing aid is removed from the ear.”).

Claim(s) 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kofod-Hansen et al. US Publication No. 20140321682 (from IDS).

              Referring to claim 9, Kofod-Hansen et al. teaches a hearing aid system, comprising a left hearing aid, a right hearing aid (para 0184: “The binaural hearing aid system comprises first and second hearing instruments (HI-1, HI-2) adapted for being located at or in left and right ears of a user.”), an external device (para 0154: “the system is adapted to establish a communication link between the hearing assistance device and the auxiliary device”), and link means for communication between the hearing aids and the external device (Fig. 3: antenna (ANT) and transceiver circuitry (Rx/Tx) in HI-1 and HI-2; para 0154: “the system is adapted to establish a communication link between the hearing assistance device and the auxiliary device to provide that information (e.g. control and status signals (e.g. a signal from a detector, e.g. a control input signal), possibly audio signals) can be exchanged or forwarded from one to the other.”), each hearing aid having a respective housing (Fig. 6a: HA1 and HA2 housings), a respective processor (Fig. 3: signal processing unit SPU in each of HI-1 and HI-2) and a respective inertial measurement unit (Fig. 3: control center DET-CTR and detector DET1 in each of HI-1 and HI-2; para 0177: “DET1 may e.g. comprise a movement sensor, e.g. an acceleration sensor for detecting a linear acceleration of the hearing assistance device and/or a gyroscope sensor for detecting a rotational acceleration of the hearing assistance device.”), wherein the link means enables the exchange of data from the respective inertial measurement units between the two hearing aids and with the external device (para 0154: “the system is adapted to establish a communication link between the hearing assistance device and the auxiliary device to provide that information (e.g. control and status signals (e.g. a signal from a detector, e.g. a control input signal), possibly audio signals) can be exchanged or forwarded from one to the other.”), wherein at least one of the two hearing aids and the external device comprises software to establish whether the motions by the hearing aids are synchronous as if they are placed in the normal use position at the head, thereby to establish a condition of normal usage (para 0158: “the respective control units of the two hearing assistance devices are adapted to compare their respective corresponding control input signals and to use the result thereof as an input to controlling the activation or deactivation of said low-power mode of operation of the hearing assistance device.”; para 0186: “In an embodiment, the control input signals ID1 of the respective hearing instruments are compared, and if both comprise an audio signal (INw) or a voiced signal (INm), it is a good indication that the hearing instruments are in operational use (and that a low-power mode should not be entered).”; para 0178: “Detector 1 (DET1) providing control input signal ID1 is assumed to comprise a movement detector configured to indicate whether the hearing assistance device is in movement (ID1=MOVE) or not (ID1=STILL)”).
              Referring to claim 10, Kofod-Hansen et al. teaches a method of deriving information about at least one of motion, tilt, or posture (para 0177: “DET1 may e.g. comprise a movement sensor, e.g. an acceleration sensor for detecting a linear acceleration of the hearing assistance device and/or a gyroscope sensor for detecting a rotational acceleration of the hearing assistance device.”), comprising incorporating in the hearing aid housing (Fig. 6a: HA1 housing) a processor (Fig. 3: signal processing unit SPU in HI-1) and an inertial measurement unit, and using the output from the inertial measurement unit to derive the information (Fig. 3: control center DET-CTR and detector DET1 in HI-1; para 0177: “DET1 may e.g. comprise a movement sensor, e.g. an acceleration sensor for detecting a linear acceleration of the hearing assistance device and/or a gyroscope sensor for detecting a rotational acceleration of the hearing assistance device.”).
              Referring to claim 11, Kofod-Hansen et al. teaches adapting the hearing aid to operate in a normal mode and a power-down mode (para 0178), where the hearing aid in power-down mode operates the inertial measurement unit and circuitry to process information from the inertial measurement unit (paras 0186, 0191), and adapting the processor to utilize information about motion to establish whether the user is or is not wearing the hearing aid, to respond to establishing that the user is not wearing the hearing aid by entering the power-down mode, and to respond to establishing the user is wearing the hearing aid by entering normal mode (para 0189).
              Referring to claim 12, Kofod-Hansen et al. teaches establishing whether the hearing aid is in a phase of being removed, inserted or otherwise not being placed in the ear, and in the affirmative muting the hearing aid output (para 0214).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over van Halteren et al. 

              Referring to claim 6, van Halteren et al.  teaches the inertial measurement unit is adapted to establish the phase of being removed, inserted or otherwise not being placed in the ear by sensing an attitude deviating more than 90 degrees from the normal use attitude (para 0053: “The hearing aid 100 may be adapted to compare the acceleration in the three directions 104,106,108 with the earth gravity so as to determine the orientation of the hearing aid and the use situation.”; para 0012: “the term `use situation` shall be understood as a situation relating the specific use of the hearing aid. Examples are insertion of the hearing aid into the auditory canal of a user, presence of the hearing aid in the auditory canal, removal of the hearing aid from the auditory canal, handling of the hearing aid by the user and storage of the hearing aid (e.g., on a table)”). Van Halteren does not explicitly teach attitude deviation of over 90 degrees from a normal use attitude, but it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to determine the hearing aid is not being placed in the ear by sensing an attitude deviating more than 90 degrees from the normal use attitude, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Further, a hearing aid lying on a table, as suggested as one of the use situations that can be determined in van Halteren, will have obviously had an attitude deviation around 90 degrees or more from a normal upright orientation. 
              Referring to claim 7, van Halteren et al. teaches the inertial measurement unit is adapted to establish the phase of being removed, inserted or otherwise not being placed in the ear by sensing a linear acceleration exceeding 3 g (para 0031: “It also allows the determination of an aggregate i.e., total acceleration signal representing a level of activity”; para 0012: “the term `use situation` shall be understood as a situation relating the specific use of the hearing aid. Examples are insertion of the hearing aid into the auditory canal of a user, presence of the hearing aid in the auditory canal, removal of the hearing aid from the auditory canal, handling of the hearing aid by the user and storage of the hearing aid (e.g., on a table)”). Van Halteren does not explicitly teach an acceleration above 3g, but it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to determine insertion or removal phases when the acceleration exceeds 3g, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over van Halteren et al., as shown in claim 5 above, and in further view of Chen US Publication No. 20150312393.

              Referring to claim 8, van Halteren et al. does not teach detecting angular velocity to determine the phase of removal from the ear, but Chen teaches the inertial measurement unit is adapted to establish the phase of being removed, inserted or otherwise not being placed in the ear by sensing rotation at an angular rate exceeding 6 rad/s (para 0031). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to determine removal or insertion based on an angular rate, as taught in Chen, in the hearing aid of Van halteren because it further helps to determine the use situation of a hearing aid. Further, Van halteren and Chen do not explicitly teach an angular rate above 6 rad/s, but it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to determine removal when the angular rate exceeds 6 rad/s, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Moss et al. US Publication No. 20140056452 concerns a hearing aid that controls power based on a motion sensor that determine is the hearing aid is being worn.

Examiner respectfully requests, in response to this Office Action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application. 
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A FALEY whose telephone number is (571)272-3453.  The examiner can normally be reached on Monday to Thursday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A FALEY/Primary Examiner, Art Unit 2652